DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.
Applicant argues that references Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] does not disclose or teaches “wherein, in the first chromaticity coordinates, the value of x is in a range of 0.1 or more and 0.2 or less, and the value of y is in a range of 0.2 or more and 0.3 or less, and the first light emitting device has a value of the melanopic ratio of 1.94 or more.” (see page 6-7).
Examiner disagrees:
Van de Ven discloses wherein, in the first chromaticity coordinates (Paragraph [0062-65]), the value of x is in a range of 0.1 (see Fig. 4 below) or more and 0.2 (see Fig. 4 below) or less, and the value of y is in a range of 0.2 (see Fig. 4 below) or more and 0.3 (see Fig. 4 below) or less, 

[AltContent: textbox (a straight line)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    660
    609
    media_image1.png
    Greyscale

at least the first light emitting device (Fig. 9, 11e), the second light emitting device (Fig. 9, 12e), and the third light emitting device (Fig. 9, 13e) are used to control (Paragraph [0082-85]) the color temperature of the light in the range from the first temperature to the second temperature (Fig. 1, 1000k to 10,000k); 
Van de Ven does not specify a value of a melanopic ratio is 1.0 or more when light having a correlated color temperature of 5,000 K on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus.
Shan discloses a value of a melanopic ratio is 1.0 (Paragraph [0049]) or more when light having a correlated color temperature of 5,000 K (Paragraph [0047]) on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 (Paragraph [0049]) or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus (Paragraph [0034]).
(Paragraph [0033]).
Van den Ven in view of Shan does not specify the first light emitting device has a value of the melanopic ratio of 1.94 or more.
Harrison discloses the first light emitting device has a value of the melanopic ratio of 1.94 or more (Paragraph [0292] “In order to truly achieve circadian action, prolonged exposure may be required, however, a melanopic flux may, in many embodiments, need to be at least 10:1 and in further embodiments, may need to be 20:1, 50:1, 100:1, or a greater ratio. It will be appreciated in light of the disclosure that most conventional systems simply adjust from a warm CCT to a cool CCT, which may only provide a 2:1 or 3:1 ratio of melanopic flux, which may not be enough to provide health benefits. In embodiments, the platform may include spectral tuning targets for a multiple channel system (e.g., a four-channel system) that may optimize this ratio for a white only ceiling and/or a white plus sky color ceiling, among examples. These targets, along with adjustments intensity of light (e.g., 4:1) may provide a higher ratio, such as a 10:1 ratio or greater, and thus provide greater melanopic flux ratios”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with the first light emitting device has a value of the melanopic ratio of 1.94 or more for purpose of achieve a given mixed color output may be optimized for efficacy, efficiency, color quality, health impact (e.g., circadian action) as disclosed by Shan (paragraph [0292]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] and further in view of Harrison et al [US 2020/0104432 A1].
In regards to claim 1. Van de Ven discloses a lighting device (Fig. 9, 10e), controlling a color temperature in a range of correlated color temperatures (Fig. 1, 1000k to 10,000k) from a first temperature to a second temperature (Fig. 1, 1000k to 10,000k) that is higher than the first temperature by 2,000 K or more (Paragraph [0046]), the lighting device (Fig. 9, 10e) comprising: 
a first light emitting device (Fig. 9, 11e) that emits light having a light emission color of first chromaticity coordinates (Paragraph [0062-65]) in which values of x and y in the first chromaticity coordinates are equal to or less than values of x and y at the second temperature (Paragraph [0046]) on the black body radiation locus (Paragraph [0015]), respectively, in a chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]); 
a second light emitting device (Fig. 9, 12e) that emits light having a light emission color of second chromaticity coordinates (Paragraph [0062-65]) in which a value of x in the second chromaticity coordinates is equal to or more than a value of x at the first temperature (Paragraph [0024 & 0061-65]) on the black body radiation locus (Abstract & Paragraph [0011]), in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]); and 
a third light emitting device (Fig. 9, 13e) that emits light having a light emission color of third chromaticity coordinates (Paragraph [0062-65]) in which a value of x in the third chromaticity coordinates is a first value (Abstract & Paragraph [0011]), and, when a straight line passing through the first temperature and the second temperature (Paragraph [0024 & 0061-67]) on the black body radiation locus is represented by a function of x and y (Abstract & Paragraph [0011]), a value of y in the third chromaticity coordinates (Abstract & Paragraph [0011]) is a second value larger than a value of y obtained by substituting the first value for the value of x in the function (Abstract & Paragraph [0011]), in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]), 
wherein light (Fig. 9, 10e) in a range from the first temperature to the second temperature (Paragraph [0046]) on the black body radiation locus (Abstract & Paragraph [0011]) is included in a triangular area surrounded by a straight line (Fig. 4, 23 and 21 and 22) connecting the first chromaticity coordinates (Abstract & Paragraph [0011]) and the second chromaticity coordinates (Abstract & Paragraph [0011]), a straight line (Fig. 4, 23 and 21 and 22) connecting the second chromaticity coordinates (Abstract & Paragraph [0011]) and the third chromaticity coordinates (Abstract & Paragraph [0011]), and a straight line (Fig. 4, 23 and 21 and 22) connecting the third chromaticity coordinates (Abstract & Paragraph [0011]) and the first chromaticity coordinates (Abstract & Paragraph [0011]), in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]); wherein, in the first chromaticity coordinates (Paragraph [0062-65]), the value of x is in a range of 0.1 (see Fig. 4 below) or more and 0.2 (see Fig. 4 below) or less, and the value of y is in a range of 0.2 (see Fig. 4 below) or more and 0.3 (see Fig. 4 below) or less, 

[AltContent: textbox (a straight line)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    660
    609
    media_image1.png
    Greyscale

at least the first light emitting device (Fig. 9, 11e), the second light emitting device (Fig. 9, 12e), and the third light emitting device (Fig. 9, 13e) are used to control (Paragraph [0082-85]) the color temperature of the light in the range from the first temperature to the second temperature (Fig. 1, 1000k to 10,000k); 
Van de Ven does not specify a value of a melanopic ratio is 1.0 or more when light having a correlated color temperature of 5,000 K on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus.
Shan discloses a value of a melanopic ratio is 1.0 (Paragraph [0049]) or more when light having a correlated color temperature of 5,000 K (Paragraph [0047]) on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus (Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with a value of a melanopic ratio is 1.0 or more when light having a correlated color temperature of 5,000 K on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus for purpose of provide an improved user experience by reducing disruption and providing uniformly high quality as disclosed Shan (Paragraph [0033]).
Van den Ven in view of Shan does not specify the first light emitting device has a value of the melanopic ratio of 1.94 or more.
Harrison discloses the first light emitting device has a value of the melanopic ratio of 1.94 or more (Paragraph [0292 & 0407]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with the first light emitting device has a value of the melanopic ratio of 1.94 or more for purpose of achieve a given mixed color output may be optimized for efficacy, efficiency, color quality, health impact (e.g., circadian action) as disclosed by Shan (paragraph [0292])
In regards to claim 2. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 1, wherein the value of x in the first chromaticity (Paragraph [0062-75]) coordinates is smaller (Paragraph [0038 & 0052]) than the value of x at the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus by 0.1 or more (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 3. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 1, wherein, in the first chromaticity coordinates (Paragraph [0062-75]), the value of x is in a range of 0.1 or more and 0.2 or less (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and the value of y is in a range of 0.2 or more and 0.3 or less (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 4. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 1, wherein a value of the melanopic ratio is 1.3 (Shan: Paragraph [0042]) or more when light having a correlated color temperature of 6,500 K (Shan: Paragraph [0047]) on the black body radiation locus is emitted (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 6. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 4, wherein the first light emitting device and the third light emitting device each have a value of the melanopic ratio of 2.0 or more (Harrison: Paragraph [0292]).
In regards to claim 5. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 4, wherein the value of x in the third chromaticity coordinates (Abstract & Paragraph [0011 & 0024 & 0061-67]) is equal to or less than the value of x at the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and the value of y in the third chromaticity coordinates (Abstract & Paragraph [0011]) is equal to or more than the value of y at the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 7. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 1, wherein the value of y in the second chromaticity coordinates (Abstract & Paragraph [0011 & 0024 & 0061-67]) is equal to or less than the value of y at the first temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and the value of x in the third chromaticity coordinates (Abstract & Paragraph [0011 & 0024 & 0061-67]) is in a range of 0.4 or more and 0.5 or less, in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]).
In regards to claim 9. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 1, wherein the value of x in the third chromaticity (Abstract & Paragraph [0011 & 0024 & 0061-67]) coordinates is in a range of 0.3 or more and 0.4 or less, in the chromaticity diagram (Abstract & Paragraph [0011 & 0024 & 0061-67]) of the CIE 1931 color system (Abstract & Paragraph [0011]).
In regards to claim 10. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 1, wherein the first light emitting device, the second light emitting device, and the third light emitting device (Fig. 9, 11e to 13e) each include a light emitting element (Fig. 9, LEDs) and a fluorescent material (Paragraph [0009]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] and further in view of Harrison et al [US 2020/0104432 A1] as applied to claim 7 above, and further in view of Horie [US 2014/0217417 A1].
In regards to claim 8. Van den Ven in view of Shan and further in view of Harrison discloses the lighting device according to claim 7, wherein, when the color temperature of light is changed in a range of correlated color temperatures of 3,000 to 5,000 K (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), 
Van den Ven in view of Shan and further in view of Harrison does not specify an average color rendering index 85 or more and a luminous efficiency 170 lm/W or more.
Horie discloses an average color rendering index 85 or more (Paragraph [0214]) and a luminous efficiency 170 lm/W or more (Paragraph [0326]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van den Ven in view of Shan and further in view of Harrison with an average color rendering index 85 or more and a luminous efficiency 170 lm/W or more for purpose of provide an illumination method and a light-emitting device which are capable of achieving, under an indoor illumination environment and comfortable as though perceived outdoors in a high-illuminance environment as disclosed by Horie (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] and further in view of Harrison et al [US 2020/0104432 A1] as applied to claim 1 above, and further in view of Mizunashi [US 2020/0040138 A1]
In regards to claim 11. Van den Ven in view of Shan and further in view of Harrison the lighting device according to claim 1, 
Van den Ven in view of Shan and further in view of Harrison does not specify wherein the first light emitting device includes an alkaline earth metal aluminate fluorescent material having a composition represented by Sr4AL14O25:Eu as a main fluorescent material.
Mizunashi discloses an alkaline earth metal aluminate fluorescent material having a composition represented by Sr4AL14O25:Eu as a main fluorescent material (Paragraph [0062 & 0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van den Ven in view of Shan and further in view of Harrison with an alkaline earth metal aluminate fluorescent material having a composition represented by Sr4AL14O25:Eu as a main fluorescent material for purpose of cause wavelength conversion to emit light of a different wavelength as disclosed by Mizunashi (Paragraph [0057]).
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] and further in view of Harrison et al [US 2020/0104432 A1] as applied to claim 1 above, and further in view of Eisele et al [US 2011/0084614 A1]
In regards to claim 12. Van den Ven in view of Shan and further in view of Harrison discloses a color temperature control system, including one or more of the lighting devices (Fig. 9, 11e to 13e) according to claim 1, and a straight line (Fig. 4, 23 and 21 and 22) connecting the first temperature and the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and a set of points located at twice the distance from points on the straight line (Fig. 4, 23 and 21 and 22) to points on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]) at the same correlated color temperatures (Fig. 1, 1000k to 10,000k), which is obtained at all the points on the straight line (Fig. 4, 23 and 21 and 22) between the first temperature and the second temperature (Fig. 1, 1000k to 10,000k), and is in the inside of the area, but not on the straight line (Fig. 4, 23 and 21 and 22) and the set points surrounding the area, at least in any correlated color temperature between the first temperature and the second temperature (Fig. 1, 1000k to 10,000k), in the chromaticity diagram of the CIE 1931 color system (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
Van den Ven in view of Shan and further in view of Harrison does not specify an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and wherein the control range of color temperature change performed by the information processing device is in an area surrounded, a transmission unit that transmits the control command determined by the color temperature determination unit to the controller
Eisele discloses an information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) that is communicably connected to a controller (Fig. 24, 351 & Paragraph [0180]) associated with the one or more of the lighting devices (Fig. 24, 319) and adjusts light in a range of correlated color temperatures (Fig. 27, 381 & Paragraph [0183 & 0193]) from a first temperature to a second temperature (Fig. 27, 381 & Paragraph [0183])  by the one or more of the lighting devices (Fig. 24, 319), the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) comprising: 
a color temperature determination unit (Fig. 27, 381 & Paragraph [0183 & 0193]) that determines a control command to the controller (Fig. 24, 351 & Paragraph [0180]) for controlling the controller to adjust light emitted from the one or more of the lighting devices (Fig. 24, 319); and 
wherein the control range of color temperature (Fig. 27, 381 & Paragraph [0183 & 0193]) change performed by the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195])
a transmission unit (Fig. 24, 352 & Paragraph [0180]) that transmits the control command (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) determined by the color temperature determination unit to the controller (Fig. 24, 351 & Paragraph [0180]), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van den Ven in view of Shan and further in view of Harrison with an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and wherein the control range of color temperature change performed by the information processing device is in an area surrounded, a transmission unit that transmits the control command determined by the color temperature determination unit to the controller for purpose of ensuring that after the lighting elements decay, the bounding box will sufficiently cover the chromaticity points corresponding to the sun's spectral distribution between air masses as disclosed Eisele (Paragraph [0107]).
In regards to claim 13. Van den Ven in view of Shan and further in view of Harrison discloses a color temperature control system, including one or more of the lighting devices (Fig. 9, 11e to 13e) according to claim 1, and wherein the control range of color temperature (Fig. 1, 1000k to 10,000k) change performed by the controller (Fig. 9, 11e to 13e) between the first temperature and the second temperature (Fig. 1, 1000k to 10,000k) is in a color deviation of ±0.001 (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), in the chromaticity diagram of the CIE 1931 color system (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
Van den Ven in view of Shan and further in view of Harrison does not specify an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: 
a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and 
a transmission unit that transmits the control command determined by the color temperature determination unit to the controller, 
wherein the control range of color temperature change performed by the information processing device between the first temperature and the second temperature is in a color deviation of ±0.001, in the chromaticity diagram of the CIE 1931 color system.
Eisele discloses an information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) that is communicably connected to a controller (Fig. 24, 351 & Paragraph [0180]) associated with the one or more of the lighting devices (Fig. 24, 319) and adjusts light in a range of correlated color temperatures (Fig. 27, 381 & Paragraph [0183 & 0193]) from a first temperature to a second temperature (Fig. 27, 381 & Paragraph [0183 & 0193]) by the one or more of the lighting devices (Fig. 24, 319), the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) comprising: 
a color temperature determination unit (Fig. 27, 381 & Paragraph [0183 & 0193]) that determines a control command to the controller (Fig. 24, 351 & Paragraph [0180]) for controlling the controller (Fig. 24, 351 & Paragraph [0180]) to adjust light emitted from the one or more of the lighting devices (Fig. 24, 319); and 
a transmission unit (Fig. 24, 352 & Paragraph [0180]) that transmits the control command determined (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) by the color temperature determination unit (Fig. 27, 381 & Paragraph [0183 & 0193]) to the controller (Fig. 24, 351 & Paragraph [0180]), 
wherein the control range of color temperature (Fig. 27, 381 & Paragraph [0183 & 0193]) change performed by the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) between the first temperature and the second temperature (Fig. 27, 381 & Paragraph [0183 & 0193]), in the chromaticity diagram of the CIE 1931 color system (Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van den Ven in view of Shan and further in view of Harrison with an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and a transmission unit that transmits the control command determined by the color temperature determination unit to the controller, wherein the control range of color temperature change performed by the information processing device between the first temperature and the second temperature is in a color deviation of ±0.001, in the chromaticity diagram of the CIE 1931 color system purpose of ensuring that after the lighting elements decay, the bounding box will sufficiently cover the chromaticity points corresponding to the sun's spectral distribution between air masses as disclosed Eisele (Paragraph [0107]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844